Citation Nr: 0921503	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dysplasia and 
osteoarthritis of the left hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 3, 1952, to July 
23, 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In October 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.  At the hearing, 
the Board granted a motion to advance this case on the docket 
due to the Veteran's advanced age.  See 38 C.F.R. § 20.900(c) 
(2008).

When this case previously was before the Board in November 
2008, the Board granted service connection for 
osteochondritis dissecans of the left hip and remanded for 
further development the issue of entitlement to service 
connection for dysplasia and osteoarthritis of the left hip.  


REMAND

In the November 2008 remand the Board ordered that the 
Veteran be afforded a VA examination so that a medical 
opinion concerning the etiology of his dysplasia and 
osteoarthritis could be obtained.  The examiner specifically 
was asked to opine regarding whether either the dysplasia or 
the osteoarthritis of the Veteran's left hip is etiologically 
related to his active service or to the service-connected 
osteochondritis dissecans of his left hip, to include whether 
either disorder was permanently worsened by it.

The Veteran was afforded a VA examination in January 2009, 
and the examiner opined that the dysplasia and osteoarthritis 
of the Veteran's left hip were congenital and were not shown 
by service treatment records to have been aggravated by 
service.  The Board notes that neither of these conditions 
was found to be present on the examination for entrance onto 
active duty.  Therefore, the presumption of soundness applies 
and can only be rebutted by clear and unmistakable evidence 
that the disease or injury existed prior to active service 
and was not aggravated by active duty.  Since the January 
2009 opinion supports the proposition that both conditions 
were present in service, additional medical opinions are 
required to determine whether the dysplasia is a defect or 
disease and to address the presumption of soundness.

In this regard, the Board notes that congenital or 
developmental defects are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303 (c).

VA's General Counsel has held that service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin, as long as the evidence as 
a whole establishes that the conditions in question were 
incurred or aggravated during service within the meaning of 
VA laws and regulations.  It has also expressly stated that 
the terms "disease" and "defects" must be interpreted as 
being mutually exclusive.  The term "disease" is broadly 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  On the other hand, the term "defects" 
would be definable as structural or inherent abnormalities or 
conditions that are more or less stationary in nature.  See 
VAOPGCPREC 82-90 (July 18, 1990).

The Board further notes that contrary to the Board's remand 
directive, the examiner did not address whether those 
conditions were permanently worsened by the service-connected 
osteochondritis dissecans of his left hip.

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should have the 
claims folder sent to the VA examiner 
who conducted the January 2009 
examination.  The examiner should be 
requested to provide an opinion as to 
whether the dysplasia of the Veteran's 
left hip is a defect or disease as 
those terms are defined in the General 
Counsel opinion set forth above.  

If it is a disease, the examiner should 
express an opinion as to whether the 
dysplasia clearly and unmistakably 
existed prior to the Veteran's entrance 
onto active duty and clearly and 
unmistakably did not increase in 
severity as a result of the Veteran's 
active service.  If the examiner is of 
the opinion that the dysplasia did 
clearly and unmistakably exist prior to 
service and clearly and unmistakably 
was not aggravated by service, he 
should state an opinion as to whether 
there is a 50 percent or better 
probability that the dysplasia 
permanently increased in severity as a 
result of the service-connected 
osteochondritis dissecans of the left 
hip.

With respect to the osteoarthritis of 
the left hip, the examiner should 
express an opinion as to whether the 
disorder clearly and unmistakably 
existed prior to the Veteran's entrance 
onto active duty and if so whether the 
disorder clearly and unmistakably did 
not increase in severity as a result of 
active duty.  If the examiner concludes 
that the osteoarthritis did clearly and 
unmistakably exist prior to active duty 
and clearly and unmistakably was not 
aggravated by active duty, he should 
provide an opinion as to whether there 
is a 50 percent or better probability 
that the disorder permanently increased 
in severity as a result of the service-
connected osteochondritis dissecans of 
the left hip.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

If the physician who performed the 
January 2009 examination is not 
available, the claims folder should be 
provided to another physician with 
appropriate expertise who be requested 
to review the claims folder and provide 
the required opinions with supporting 
rationale should be 

Another examination of the Veteran 
should only be performed if deemed 
necessary by the person providing the 
opinions.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.  

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
service connection for dysplasia and 
osteoarthritis of the left hip.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and provided an appropriate 
opportunity to respond before the case 
is returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Moreover, the law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


